                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


BURTON KRAUS,                                              Case No: 2:20-cv-06085-SJF-ST
individually and on behalf of all others similarly
situated,

               Plaintiff,

       -against-

SNOW TEETH WHITENING LLC d/b/a SNOW,
FORESOLD LLC d/b/a FORESOLD, JOSHUA
ELIZETXE, FLOYD MAYWEATHER, and
ROBERT JAMES GRONKOWSKI
               Defendants.


                     NOTICE OF APPEARANCE OF J. NOAH HAGEY

       TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       I am admitted to practice in this Court, and I appear in this case as counsel of record for

Defendants Snow Teeth Whitening LLC, Foresold LLC, and Joshua Elizetxe. All pleadings,

notices, and other papers in this matter should be served upon me as follows:

       J. Noah Hagey, Esq.
       BRAUNHAGEY & BORDEN LLP
       351 California Street, 10th Floor
       San Francisco, CA 94104
       Tel. & Fax: (415) 599-0210
       hagey@braunhagey.com

Dated: January 21, 2021                              Respectfully Submitted,

                                                     By:    /s/ J. Noah Hagey
                                                            J. Noah Hagey
                                                     BRAUNHAGEY & BORDEN LLP
                                                     351 California Street, 10th Floor
                                                     San Francisco, CA 94104
                                                     Tel. & Fax: (415) 599-0210
                                                     hagey@braunhagey.com

                                                     Counsel for Defendants Snow Teeth
                                                     Whitening LLC, Foresold LLC, and Joshua
                                                     Elizetxe
